internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ----------------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-115801-04 date date ------------------------ -------------------------------------------------------------------- legend board -------------------------------------------- state s state plan ----------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- state regulations ---------------------------------------------------------------- dear --- -------------- this responds to your letter of date and subsequent correspondence on behalf of state s and its board requesting a ruling concerning the proposed amended and restated deferred_compensation plan the state plan which s intends to be an updated eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra the state plan has been or will be adopted only by state s or other employers which are state or local governmental entities within state s the other governmental entities within state s which adopt the state plan as a deferred_compensation eligible_plan are represented to be eligible employers described in sec_457 of the code on date the internal_revenue_service ruled in plr that the state plan as amended and restated at that time was an eligible state governmental deferred_compensation plan as defined in sec_457 the proposed state plan has been amended and restated again to plr-115801-04 include a number of revisions taking into account subsequent statutory changes under sec_457 and the revised income_tax regulations under sec_457 promulgated by the treasury_department on date under the state plan a participant may elect to defer compensation that would have been received for services rendered to a governmental employer in state s in any taxable_year until death severance_from_employment attainment of age 70½ or until the occurrence of an unforeseeable_emergency the state plan also includes a provision allowing an elective in-service distribution of dollar_figure or less to be paid to a participant from his or her account in certain limited circumstances set forth thereunder and in sec_457 the state plan also permits the board to establish a program which would allow participants to take loans from their plan accounts subject_to certain restrictions loans made under the state plan are subject_to rules in the plan and in sec_1_457-6 of the income_tax regulations including provisions restricting the maximum amount and term of a plan_loan the participant’s election under the state plan to defer compensation not yet paid must be filed prior to the beginning of the month in which his or her salary reduction agreement becomes effective the state plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal_retirement_age under the plan the state plan clarifies that a participant electing the special catch-up may use the sum of the limitations for all plan years the participant was eligible to participate in the state plan minus the amount actually deferred in such years in addition the state plan also provides for the age plus catch-up_contributions described in sec_414 however the state plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision with certain limitations a participant beneficiary or alternate_payee may elect the manner in which his her deferred amounts will be distributed the state plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the state plan provides that amounts of compensation deferred thereunder are to be transferred to and held in a_trust described in sec_457 for the exclusive benefit of the participants and their beneficiaries all plr-115801-04 amounts deferred under the state plan must be transferred to the trust within an administratively reasonable_time period the trust under the state plan was established pursuant to a written_agreement which provides that the trust shall be operated in accordance with the state regulations and sec_457 of the code the trust also provides that amounts invested therein shall be held for the exclusive benefit of the state plan’s participants and their beneficiaries the rights of any participant or beneficiary to payments pursuant to the state plan are generally nonassignable and not subject_to pledge transfer or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 defines an eligible_employer to be a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 plr-115801-04 sec_1_457-7 of the income_tax regulations provides that in accordance with sec_72 the amount of any loan from an eligible governmental_plan to a participant or beneficiary is generally treated as having been received as a plan distribution under sec_72 except to the extent set forth in sec_72 relating to loans that do not exceed a maximum amount and that are repayable in accordance with certain terms and sec_1_72_p_-1 of the income_tax regulations thus except to the extent a loan from a governmental sec_457 plan satisfies sec_72 and sec_1_457-6 any amount_loaned from an eligible governmental_plan to a participant or beneficiary is includible in the gross_income of the borrower for the taxable_year when the loan is made if a loan made under the plan meets the requirements established under the plan the loan would satisfy the requirements of sec_72 and sec_1_457-6 and thus would not be treated as a taxable_distribution under sec_72 solely because the loan was made based upon the provisions of the plan summarized above and the documents presented including the written trust agreement we conclude as follows the proposed amended and restated state plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 as amended under egtrra amounts of compensation deferred in accordance with the state plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan assuming that it is a valid trust under state s law the trust associated with the state plan is treated under sec_457 as a_trust that is treated as an organization_exempt_from_taxation under sec_501 provided that a loan from the state plan is made in accordance with the plan’s provisions the making of the loan is not treated as a distribution subject_to current taxation under sec_72 of the internal_revenue_code no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the above- described state plan if the amended and restated state plan is significantly modified this ruling will not necessarily remain applicable this ruling is directed only to the state plan and applies only if the amended and restated state plan submitted on date is revised in accordance with the proposed modifications submitted on date in addition this ruling applies only to the trust agreement submitted on plr-115801-04 date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent enclosure sincerely robert d patchell chief qualified_plan sec_2 employee_benefits tax exempt government entities
